Citation Nr: 0510210	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  02-01 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to an increased rating for residuals of a 
fracture of the left 5th fingertip, currently rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to June 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In May 2001, the veteran had a 
hearing before a Decision Review Officer at the RO.  In 
September 2002, the veteran had a Travel Board hearing before 
the undersigned Veterans Law Judge.  The Board remanded this 
matter in May 2004 for further development.  


FINDINGS OF FACT

1.  There is no competent medical evidence demonstrating a 
current chronic left knee disability.  

2.  The veteran's residuals of a fracture of the left 5th 
fingertip demonstrate limitation of motion of the fourth and 
fifth digits, but no evidence of favorable ankylosis of three 
digits on one hand, unfavorable ankylosis or amputation.  


CONCLUSIONS OF LAW

1.  Left knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the left 5th fingertip have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Codes 5024, 5227 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  That notice 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claims, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.  

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran receiving notice of the VCAA.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case. 

The agency of original jurisdiction provided the veteran 
notice of the passage of the VCAA and the duty to notify him 
regarding the claims in letters dated April 2001 and June 
2004.  The VA fully notified the veteran of what is required 
to substantiate such claims in the notification letters.  In 
addition, the statement of the case (SOC) dated in January 
2002 provided the veteran with a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case.  The VCAA letters and the SOC specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  At the 
outset, the Board notes that the veteran's service medical 
records are not on file.  Several attempts to obtain these 
records have been made, but to no avail.  The record shows 
that any further attempt to obtain these records would be 
futile.  

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind. The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

In the present case, the evidence includes VA medical 
records, VA examination report dated in December 2000, lay 
witness statements, and written statements and testimony from 
the veteran.  In the May 2004 remand, the Board requested, 
among other things, that the RO obtain records from VAMC at 
St. Louis and hospital records from VA Albuquerque.  These 
records are now included in the file and a supplemental 
statement of the case was issued addressing the new evidence.  
As such, instructions from the Board remand were satisfied.  
The Board also directed the RO to obtain information from the 
veteran in order to obtain records from Presbyterian Urgent 
Care.  In its June 2004 letter to the veteran, the RO 
requested that he complete the form necessary for it to try 
to obtain these records.  However, it appears that he did not 
respond to this request, and, therefore, the RO was unable to 
obtain these records.  It does not appear that there are any 
other additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159. 

II.  Service Connection

The veteran is claiming service connection for left knee 
disability.  Service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

In the present case, the veteran testified before the 
undersigned Judge and before a DRO that he injured his left 
knee in service.  Specifically, he recalled injuring his left 
knee in Europe while serving with the 63rd Signal Battalion.  
He was taken to the hospital in Landstuhl, Germany, was given 
a cast for his leg for approximately six to eight weeks, and 
then given physical therapy for an additional three to four 
months.  As a result of his injury, he was assigned an 
administrative duty and became the driver for the command 
sergeant.  

In support of his assertion that he injured his left knee in 
service, the veteran submitted a witness statement dated in 
December 2003.  The witness indicated that he recalled 
working with the veteran during service and remembered a 
period of time that he was on crutches as a soldier.  In 
addition, the veteran's sister indicated in a written 
statement dated in September 2002 that she recalled the 
veteran injuring his left knee in service, which required 
rehabilitation.  

The Board notes that there are no service medical records 
from his period of active duty to verify the veteran's 
assertions of an in-service injury.  Nevertheless, even 
assuming the veteran did injure his left knee in service, the 
veteran's claim must be denied as there is no competent 
medical evidence of record demonstrating a current left knee 
disability.  

Only two post-service medical records discuss the veteran's 
current left knee problems, and these occurrences were on the 
same day.  First, a VA medical record in August 2000 noted 
complaints of left knee problems, and the veteran stated he 
was going to the emergency room.  

The second record is a VA emergency room report of the same 
day in August 2000, which noted complaints of left knee pain 
for two months.  The report indicated that the veteran stated 
having a history of knee injury many years ago and 
experienced chronic knee pain since, but more pain in recent 
months.  Examination of the left knee demonstrated no 
swelling, effusion, or deformity.  It was mildly tender at 
the infra patella area and medial joint line.  There was 
negative ligament stress on examination of the collateral and 
cruciate ligaments.  X-ray evidence revealed slight narrowing 
of the medial joint line.  The radiology report noted no 
significant soft tissue swelling or joint effusion and no 
fracture or dislocation.  The assessment was chronic left 
knee pain.  

The veteran returned to the initial facility, and the first 
report continued to note that the veteran had been to the 
emergency room and was wearing a knee brace and had a pair of 
crutches.  He had been told to keep his weight off his leg 
for a little while.  The veteran reported that this was due 
to an inservice injury and that his knee swelled up and 
caused him pain.  No diagnosis was noted in the medical 
record.

As noted previously, without competent medical evidence 
demonstrating a current diagnosed chronic disabiity, the 
claim must be denied.  38 C.F.R. § 3.303; Brammer, 3 Vet. 
App. 223.  Here, there is no competent medical evidence of a 
chronic left knee disability other than complaints of pain 
and pain is not a disorder for VA purposes.  38 C.F.R. 
§ 3.303 (2004).  Moreover, again accepting that the veteran 
sustained a left knee injury in service, post service records 
that include VA and military medical records from 1993 to 
2000 show only one episode of knee complaints in August 2000, 
more than 11 years after service.

The Board recognizes that a VA examination was not provided 
to the veteran for his left knee disability claim.  However, 
a VA examination was unnecessary in this case as the veteran 
was provided a substantial and competent clinical evaluation 
of his left knee in the August 2000 VA hospital report.  The 
examination report included a history provided by the veteran 
and examination of the knee, including ligament testing, 
testing for instability of the knee, and range of motion 
testing.  The examiner also reviewed x-ray evidence.  There 
is no competent medical evidence of record showing a current 
chronic left knee disability.  The veteran was also informed 
by VA of the duty to assist him in obtaining medical evidence 
not already part of the record.  The veteran has not pointed 
to competent medical evidence not already in the record or 
obtainable that demonstrates a current chronic left knee 
disability.  Based upon the above, no reasonable possibility 
exists that an examination would aid in substantiating the 
veteran's claim.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran has a 
current left knee disability.  Thus, his service connection 
claim for left knee disability is denied.  



III.  Increased Evaluation

Review of the record shows that in a June 1994 rating 
decision, the veteran was awarded service connection for 
residuals of a fracture of the left 5th fingertip, rated as 
noncompensable.  In a November 1999 rating action the 0 
percent rating was increased to 10 percent disabling.  In the 
present appeal, the veteran applied for increased evaluation 
for residuals of a fracture of the left 5th fingertip (5th 
finger disability).  The RO denied the claim in an January 
2001 rating decision and the veteran has appealed the issue 
denied. 

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records. 38 C.F.R. §§ 4.2, 4.41 (2004).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2003).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The RO rated the veteran's service-connected middle finger 
disorder under the provisions of Diagnostic Codes 5024 and 
5227.  Diagnostic Code 5024, Tenosynovitis, will be rated on 
limitation of motion of affected parts, as arthritis, 
degenerative.  Traumatic arthritis established by X-ray 
findings is to be evaluated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2004).  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).  

Under Diagnostic Code 5227, ankylosis of the ring or little 
finger, a noncompensable rating is warranted for either the 
dominant or non-dominant hand.  The note under Diagnostic 
Code 5227 indicates to also consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion or other 
digits or interference with overall function of the hand.  

VA examination report dated in December 2000 noted complaints 
of contuinuous pain in the fourth and fifth fingers varying 
with the amount of activity and use of the hand and 
aggravated by cold weather.  His condition caused problems 
with his previous job in communications and wiring systems.  
He stated that he was also unable to grip things tightly with 
his left hand.  Examination revealed that the veteran's fifth 
digit of his left hand was deformed with a 25-degree flexion 
contracture at the distal interphalangeal joint.  When the 
veteran tried to make a fist, he was unable to close the 
fourth and fifth fingers down to the palmar surface of his 
left hand.  The distal interphalangeal joint was also 
enlarged.  The examiner also noted that when the veteran made 
a fist, the fourth digit of his left hand was 2 cm. from the 
median transverse fold of the palm and the fifth digit was 3 
cm. from that fold.  The fingers could be passively pressed 
into the palm.  However, he could not actively make a tight 
fist or a grip.  

Examination also revealed that the veteran was able to pinch 
and grab things with his index finger and thumb and third 
finger of his left hand.  He had fair strength in the first 
three fingers.  There was no strength in the fourth and fifth 
fingers, which generally sat above the surface of his hand, 
and he was unable to grip anything with them.  Finger-to-
thumb motion in the left hand was "okay," but he was unable 
to grip tightly with the fourth and fifth fingertips on his 
thumb.  The decrease in his grip on the left hand was 
noticeable when compared to the right hand.  

Range of motion testing showed flexion contracture of the 
distal interphalangeal joint of the fifth digit of 
approximately 25 degrees.  The joint was fixed and could not 
be extended or flexed.  The metacarpophalangeal joint of the 
fifth finger had a 75-degree maximum flexion.  The proximal 
interphalangeal had 60 degrees, and the distal 
interphalangeal had the flexion contracture of 25 degrees.  
For the fourth digit, the metacarpophalangeal joint flexed 90 
degrees, the proximal interphalangeal flexed 90 degrees, but 
the distal interphalangeal joint was unable to flex and was 
fixed at 0 degrees extension.  X-ray evidence confirmed the 
flexion contracture of the fifth digit and the distal 
interphalangeal joint trauma.  The diagnosis was status post 
surgical repair of fractures of the fourth and fifth digits, 
flexion contracture of the distal interphalangeal joint of 
the fifth digit, and inability to completely flex the fourth 
and fifth digits of the left hand.  

Upon review, the examination report clearly supports a 
finding that the veteran experiences limitations associated 
with his service-connected 5th finger disability.  
Nevertheless, the veteran is already receiving the highest 
evaluation available under Diagnostic Codes 5024 and 5227.  
The veteran is already receiving a 10 percent evaluation 
under 5024-5227, the highest rating available for his 
disability.  

The note in Diagnostic Code 5227 directs VA to consider other 
diagnostic codes if the symptomatology warrants 
consideration.  Here, the Board recognizes that the December 
2000 VA examination report noted limitation of motion with 
his fourth digit of his left hand, or nondominant hand.  
Limitation of other digits is referenced in the Note under 
Diagnostic Code 5227.  Diagnostic Code 5223 provides 
compensation for favorable ankylosis of two digits of one 
hand.  However, an increased rating is not warranted for the 
ring (4th) and little finger (5th) as a 10 percent evaluation 
is the highest rating available for these two digits.  There 
is also no clinical evidence supporting a rating under 
Diagnostic Code 5222 for favorable ankylosis of three digits, 
even when Deluca factors are considered.  VA examination 
report noted fair strength in the remaining three digits and 
no limitation of motion is noted with these three digits.  
Deluca, supra; 38 C.F.R. § 4.71(a) (2004).  

Higher evaluation would be available if the condition were 
ratable as either amputation of the fingers or unfavorable 
ankylosis.  However, ankylosis of the fingers is rated as 
amputation when both the metacarpal phalangeal and proximal 
interphalangeal joints are ankylosed, and either is in 
extension or full flexion, or there is rotation or angulation 
of a bone.  Here, the metacarpal phalangeal joints of the 4th 
and 5th fingers flex to 90 and 75 degrees, respectively, and 
the proximal interphalangeal joints flex to 90 and 60 
degrees, respectively.  None of these joints is ankylosed in 
extension or full flexion.  The criteria for rating as 
amputation are not met.

To rate the fingers as unfavorable ankylosis, the 
carpometacarpal and metacarpal phalangeal joint must be 
ankylosed or if only the metacarpal phalangeal or the 
proximal interphalangeal joint is ankylosed, a gap of more 
than 5.1 cm. between the fingertips and the transverse crease 
of the palm must be shown.  Here, the veteran's fingertips 
actively flex to less than 5.1 cm. from the transverse fold 
and there is no showing that both the carpometacarpal and the 
metacarpal phalangeal joints are ankylosed.  Therefore, 
rating as unfavorable ankylosis is not appropriate.  Rather, 
the veteran's finger disorder is rated, as above, as 
favorable ankylosis.

The Board has also reviewed the record under the provisions 
38 C.F.R. § 3.321.   Upon review, a lay statement from the 
veteran's employer was submitted in May 2001.  His employer 
indicated that the veteran frequently suffered great pain due 
to his finger and that he had to miss work due to the pain 
being too great.  While this evidence demonstrates that he 
has missed work due to his service-connected disability, it 
does not show that there has been marked interference with 
the veteran's work performance as to warrant an 
extraschedular evaluation.  There is also no evidence that 
the veteran has been hospitalized or has required frequent 
treatment due to his 5th finger disability.

The preponderance of the evidence is against the claim for an 
increased evaluation for his 5th finger disability.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Entitlement to service connection for left knee disability is 
denied.  

Entitlement to an increased evaluation for residuals of a 
fracture of the left 5th fingertip is denied.  



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


